SEABURY, J.
It seems to me that the motion to vacate the judgment was properly denied. While the title of the action does not refer to the defendants as copartners, the complaint contains the allegation usual in an action against a copartnership. The decision- rendered in the action finds as a fact that the defendants were copartners. The articles of copartnership, which are before the court, established beyond all question that the defendants were copartners.
The order appealed from should be affirmed, with $10 costs and disbursements.
GILDERSLEEVE, P. J., concurs.